FIRST AMENDED AND RESTATED

SECURITIES PURCHASE AGREEMENT




This FIRST AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT, is effective as
of March 22, 2019, is made by and among Predictive Technology Group, Inc.
(“Acquiror Company”), a Nevada corporation,  each of the Persons listed on
Exhibit A hereto and Taueret Laboratories, L.L.C., a Utah limited liability
company (the “Company”).

W I T N E S S E T H:

A. The parties entered into an agreement captioned “Securities Purchase
Agreement” on or about the 1st day of January, 2019 (the “Initial Agreement”).

 

B. The parties desire to amend the Securities Purchase Agreement as described
herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound, the parties hereto hereby agree as follows:

SECTION I

DEFINITIONS

Unless the context otherwise requires, the terms defined in this Section 1 will
have the meanings herein specified for all purposes of this Agreement,
applicable to both the singular and plural forms of any of the terms herein
defined.

1.1 “Acquiror Company Board” means the Board of Directors of the Acquiror
Company.

1.2 “Acquiror Company Shares” has the meaning set forth in Section 3.1.6(a).

1.3 “Affiliate” means any Person that directly or indirectly controls, is
controlled by or is under common control with the indicated Person.

1.4 “Agreement” means this First Amended and Restated Securities Purchase
Agreement, including all Schedules and Exhibits hereto, as this First Amended
and Restated Securities Purchase Agreement may be from time to time amended,
modified or supplemented.

1.5 “Closing Date” has the meaning set forth in Section 2.3.

1.6 “Code” means the Internal Revenue Code of 1986, as amended.

1.7 “Company” has the meaning set forth in the first paragraph of the Agreement.

1.8 “Company Units” or “Percentage Interest” means the fractional and
proportional economic interest in the Company acquired by a Member representing
the economic rights of a Member to share in distributions of cash and other
property from the Company pursuant to the Utah Revised Uniform Limited Liability
Company Act and this Agreement, together with the Member’s distributive share of
the Company’s profits and losses.




-1-




 

1.9 “Commission” means the Securities and Exchange Commission or any other
federal agency then administering the Securities Act.

1.10 “Company Balance Sheet” means the Company’s consolidated balance sheet at
December 31, 2018.

1.11 “Company Board” means the Board of Managers of the Company.

1.12 “Company Subsidiaries” means all of the direct and indirect Subsidiaries of
the Company.

1.13 “Consideration” has the meaning set forth in Section 2.1 hereto.

1.14 "Due Diligence Documents” shall mean the documents referenced in Section
2.4 hereto.

1.15 “Due Diligence Period” has the meaning set forth in Section 2.4.

1.16 “Environmental Laws” means any Law or other requirement relating to the
environment, natural resources, or public or employee health and safety.

1.17 “Environmental Permit” means all licenses, permits, authorizations,
approvals, franchises and rights required under any applicable Environmental Law
or Order.

1.18 “Exchange” has the meaning set forth in Section 2.1.

1.19 “Exchange Act” means the Securities Exchange Act of 1934 or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same will then be in effect.

1.20 “Exhibits” means the several exhibits referred to and identified in this
Agreement.

1.21 “Final Payment” has the meaning set forth in Section 2.1.2.

1.22 “GAAP” means, with respect to any Person, United States generally accepted
accounting principles applied on a consistent basis with such Person’s past
practices.

1.23 “Governmental Authority” means any federal or national, state or
provincial, municipal or local government, governmental authority, regulatory or
administrative agency, governmental commission, department, board, bureau,
agency or instrumentality, political subdivision, commission, court, tribunal,
official, arbitrator or arbitral body, in each case whether U.S. or non-U.S.

1.24 “Indebtedness” means any obligation, contingent or otherwise. Any
obligation secured by a Lien on, or payable out of the proceeds of, or
production from, property of the relevant party will be deemed to be
Indebtedness.



- 2-




1.25 “Initial Agreement” has the meaning set forth in the recitals.

1.26 “Intellectual Property” means all industrial and intellectual property,
including, without limitation, all U.S. and non-U.S. patents, patent
applications, patent rights, trademarks, trademark applications, common law
trademarks, Internet domain names, trade names, service marks, service mark
applications, common law service marks, and the goodwill associated therewith,
copyrights, in both published and unpublished works, whether registered or
unregistered, copyright applications, franchises, licenses, know-how, trade
secrets, technical data, designs, customer lists, confidential and proprietary
information, processes and formulae, all computer software programs or
applications, layouts, inventions, development tools and all documentation and
media constituting, describing or relating to the above, including manuals,
memoranda, and records, whether such intellectual property has been created,
applied for or obtained anywhere throughout the world.

1.27 “Laws” means, with respect to any Person, any U.S. or non-U.S. federal,
national, state, provincial, local, municipal, international, multinational or
other law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.

1.28 “Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by Law.

1.29 “Material Adverse Effect” means, when used with respect to the Acquiror
Company, any change, effect or circumstance which, individually or in the
aggregate, would reasonably be expected to (a) have a material adverse effect on
the business, assets, financial condition or results of operations of the
Acquiror Company, in each case taken as a whole or (b) materially impair the
ability of the Acquiror Company or the Company, as the case may be, to perform
their obligations under this Agreement, excluding any change, effect or
circumstance resulting from (i) the announcement, pendency or consummation of
the transactions contemplated by this Agreement, (ii) changes in the United
States securities markets generally, or (iii) changes in general economic,
currency exchange rate, political or regulatory conditions in industries in
which the Acquiror Company operates.

1.30 “Material Company Contract” means any and all agreements, contracts,
arrangements, leases, commitments or otherwise, of the Company, of the type that
the Acquiror Company will be required to file with the Commission following the
consummation of the transactions contemplated hereby.

1.31  “Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any Governmental
Authority.

1.32 “Organizational Documents” means (a) the articles or certificate of
incorporation and the by-laws or code of regulations of a corporation; (b) the
partnership agreement and any statement of partnership of a general partnership;
(c) the limited partnership agreement and the certificate of limited partnership
of a limited partnership; (d) the articles or certificate of formation and
operating agreement of a limited liability company; (e) any other document
performing a similar function to the documents specified in clauses (a), (b),
(c) and (d) adopted or filed in connection with the creation, formation or
organization of a Person; and (f) any and all amendments to any of the
foregoing.




-3-






1.33 “Permitted Liens” means (a) Liens for Taxes not yet payable or in respect
of which the validity thereof is being contested in good faith by appropriate
proceedings and for the payment of which the relevant party has made adequate
reserves; (b) Liens in respect of pledges or deposits under workmen’s
compensation laws or similar legislation, carriers, warehousemen, mechanics,
laborers and materialmen and similar Liens, if the obligations secured by such
Liens are not then delinquent or are being contested in good faith by
appropriate proceedings conducted and for the payment of which the relevant
party has made adequate reserves; and (c) statutory Liens incidental to the
conduct of the business of the relevant party which were not incurred in
connection with the borrowing of money or the obtaining of advances or credits
and that do not in the aggregate materially detract from the value of its
property or materially impair the use thereof in the operation of its business.

1.34 “Person” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, Governmental Authority or other entity
of any kind or nature.

1.35 “Preeclampsia IP” shall have the meaning set forth in Section 2.1.3.

1.36 “Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative or investigative)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Authority.

1.37 “Regulation D” means Regulation D under the Securities Act, as the same may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the Commission.

1.38 “Schedules” means the several schedules referred to and identified herein,
setting forth certain disclosures, exceptions and other information, data and
documents referred to at various places throughout this Agreement.

1.39 “Securities Act” means the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same will be in effect at the time.

1.40 “Members” and individually, a “Member”, means the Persons listed on Exhibit
A hereto.

1.41 “Taxes” means all foreign, federal, state or local taxes, charges, fees,
levies, imposts, duties and other assessments, as applicable, including, but not
limited to, any income, alternative minimum or add-on, estimated, gross income,
gross receipts, sales, use, transfer, transactions, intangibles, ad valorem,
value-added, franchise, registration, title, license, capital, paid-up capital,
profits, withholding, payroll, employment, unemployment, excise, severance,
stamp, occupation, premium, real property, recording, personal property, federal
highway use, commercial rent, environmental (including, but not limited to,
taxes under Section 59A of the Code) or windfall profit tax, custom, duty or
other tax, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest, penalties or additions to tax with
respect to any of the foregoing; and “Tax” means any of the foregoing Taxes.




-4-






1.42 “Tax Return” means any return, declaration, report, claim for refund or
credit, information return, statement or other similar document filed with any
Governmental Authority with respect to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

1.43 “Transaction Documents” means, collectively, all agreements, instruments
and other documents to be executed and delivered in connection with the
transactions contemplated by this Agreement.

1.44 “U.S.” means the United States of America.

SECTION II

CONSIDERATION

2.1 Consideration. At the Closing, each Member shall transfer to the Acquiror
Company the number of Company Units set forth on the form attached hereto as
Exhibit B, and, in consideration therefor, and subject to Section 2.2 hereof,
Acquiror Company shall pay to such Member the amounts set forth in Exhibit B
(the “Exchange”). The total aggregate consideration to be paid by Acquiror
Company shall be NINE MILLION SEVEN HUNDRED FORTY-SEVEN THOUSAND EIGHT HUNDRED
DOLLARS ($9,747,800) (the “Consideration”).

2.1.1   Payment at Closing. Consideration in the amount of ONE MILLION TWO
HUNDRED THOUSAND DOLLARS ($1,200,000) will be paid to the Members in the amounts
set forth on Exhibit B on or before the Closing Date. This consideration may be
paid with Acquiror Company Shares with a value (based on the trading price of
the Acquiror Company’s securities on the trading day immediately preceding the
Closing Date) equal to the payment due at Closing.

2.1.2   Subsequent Payment. The remaining consideration of EIGHT MILLION FIVE
HUNDRED FORTY-SEVEN THOUSAND EIGHT HUNDRED DOLLARS ($8,547,800) will be paid to
the Members in the amounts set forth on Exhibit B on or before December 31, 2020
(the “Final Payment”). The Final Payment shall be paid in cash.

2.1.3 Condition Precedent to Final Payment. Notwithstanding any other provision
of this Agreement, in the event the Acquiror Company, in its sole discretion, is
not satisfied with the progress of the commercialization efforts relating to
preeclampsia at any time prior to payment of the Final Payment, then the
Acquiror Company may elect to assign to the Members all of the Intellectual
Property held by the Company on the Closing Date relating to preeclampsia in
addition to any new development and research data relating to Preclampsia (the
“Preeclampsia IP”) in lieu of paying the Final Payment. A list of the
Preeclampsia IP is set forth in Exhibit C. Upon such assignment of said
preeclampsia Intellectual Property the Final Payment will be deemed to have been
paid in full and no further amounts shall be owed by the Acquiror Company in
connection with the Final Payment.




- 5-




2.2 Withholding. The Acquiror Company shall be entitled to deduct and withhold
from the Consideration otherwise payable pursuant to this Agreement to any
Member such amounts only as it is required to deduct and withhold with respect
to the making of such payment under the Code or any provision of state, local,
provincial or foreign tax Law. To the extent that amounts are so withheld, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the Member in respect of which such deduction and withholding was
made.

2.3 Closing Date. The closing of the Exchange will occur on or before March 31,
2019, at such date as all of the closing conditions set forth in Sections VII
and VIII have been satisfied or waived (the “Closing Date”).

2.4 Due Diligence Period; Termination.  The Members shall cause the Company to
provide Acquiror Company with such due diligence documents relating to Company
as the Acquiror Company may reasonably request (the “Due Diligence Documents”).
The Acquiror Company shall have a until the Closing Date to review the Due
Diligence Documents (the “Due Diligence Period”). The obligations of the
Acquiror Company under this Agreement are expressly conditioned and contingent
upon Acquiror Company’s satisfaction with and approval of all aspects of the Due
Diligence Documents and any and all other matters Acquiror Company deems
relevant within the Due Diligence Period. If within the Due Diligence Period the
Acquiror Company shall for any reason whatsoever, in Acquiror Company’s sole
discretion, disapprove of or be dissatisfied with the Due Diligence Documents or
any other matter relating to this transaction, then the Acquiror Company is
entitled to terminate this Agreement. If this Agreement terminates pursuant to
the provisions of this Section 2.4, then neither party shall have any further
obligations under this Agreement to the other except pursuant to any provision
hereof which expressly survives the termination of this Agreement.
Notwithstanding any other provision in this Agreement, Acquiror Company will be
deemed to have exercised the termination right set forth in this Section 2.4
unless, on or prior to the Closing Date, Acquiror Company notifies the Company
in writing that Acquiror Company is not exercising the termination right set
forth in this Section 2.4.   

SECTION III

REPRESENTATIONS AND WARRANTIES REGARDING MEMBERS

3.1 Generally. Each Member, severally and not jointly, hereby represents and
warrants to the Acquiror Company as of the date hereof, as of the Closing Date
and as of each date a Member receives Acquiror Company Shares:

3.1.1   Authority. Such Member has the right, power, authority and capacity to
execute and deliver this Agreement and each of the Transaction Documents to
which such Member is a party, to consummate the transactions contemplated by
this Agreement and each of the Transaction Documents to which such Member is a
party, and to perform such Member’s obligations under this Agreement and each of
the Transaction Documents to which such Member is a party. This Agreement has
been, and each of the Transaction Documents to which such Member is a party will
be, duly and validly authorized and approved, executed and delivered by such
Member. Assuming this Agreement and the Transaction Documents have been duly and
validly authorized, executed and delivered by the parties thereto other than
such Member, this Agreement is, and each of the Transaction Documents to which
such Member is a party have been, duly authorized, executed and delivered by
such Member and constitutes the legal, valid and binding obligation of such
Member, enforceable against such Member in accordance with their respective
terms, except as such enforcement is limited by general equitable principles, or
by bankruptcy, insolvency and other similar Laws affecting the enforcement of
creditors rights generally.




- 6-






3.1.2   No Conflict. Neither the execution or delivery by such Member of this
Agreement or any Transaction Document to which such Member is a party, nor the
consummation or performance by such Member of the transactions contemplated
hereby or thereby will, directly or indirectly, (a) contravene, conflict with,
or result in a violation of any provision of the Organization Documents of such
Member (if such Member is not a natural person); (b) contravene, conflict with,
constitute a default (or an event or condition which, with notice or lapse of
time or both, would constitute a default) under, or result in the termination or
acceleration of, any agreement or instrument to which such Member is a party or
by which the properties or assets of such Member are bound; or (c) contravene,
conflict with, or result in a violation of, any Law or Order to which such
Member, or any of the properties or assets of such Member, may be subject.

3.1.3   Ownership of Company Units. Such Member owns, of record and
beneficially, and has good, valid and indefeasible title to and the right to
transfer to the Acquiror Company pursuant to this Agreement, such Member’s
Company Units free and clear of any and all Liens. There are no options, rights,
voting trusts, stockholder agreements or any other contracts or understandings
to which such Member is a party or by which such Member or such Member’s Company
Units are bound with respect to the issuance, sale, transfer, voting or
registration of such Member’s Company Units. At the Closing Date, the Acquiror
Company will acquire good, valid and marketable title to such Member’s Company
Units free and clear of any and all Liens, and upon the entry of the Acquiror
Company into the register of members of the Company, the Acquiror Company shall
have acquired good, valid and marketable title to such Member’s Company Units
free and clear of any and all Liens.

3.1.4   Litigation. There is no pending Proceeding against such Member that
challenges, or may have the effect of preventing, delaying or making illegal, or
otherwise interfering with, any of the transactions contemplated by this
Agreement and, to the knowledge of such Member, no such Proceeding has been
threatened, and no event or circumstance exists that is reasonably likely to
give rise to or serve as a basis for the commencement of any such Proceeding.

3.1.5   No Brokers or Finders. No Person has, or as a result of the transactions
contemplated herein will have, any right or valid claim against such Member for
any commission, fee or other compensation as a finder or broker, or in any
similar capacity, and such Member will indemnify and hold the Acquiror Company
harmless against any liability or expense arising out of, or in connection with,
any such claim.

3.1.6   Investor Representations.

(a) Acknowledgment. Each Member understands and agrees that to the extent
Acquiror Company shares of common stock (“Acquiror Company Shares”) are issued
as payment of Consideration hereunder, such Acquiror Company Shares have not
been registered under the Securities Act or the securities laws of any state of
the U.S. and that the issuance of the Acquiror Company Shares is being effected
in reliance upon an exemption from registration afforded under Section 4(a)(2)
of the Securities Act and Rule 506 of Regulation D. 




- 7-






(b) Status. That such Member is an Accredited Investor as defined in Regulation
D. Each Member severally understands that the Acquiror Company Shares are being
offered and sold to such Member in reliance upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
such Member set forth in this Agreement, in order that the Acquiror Company may
determine the applicability and availability of the exemptions from registration
of the Acquiror Company Shares on which the Acquiror Company is relying.

(c) Stock Legends. The certificates evidencing the Acquiror Company Shares
issued to those Members, and each certificate issued in transfer thereof, will
bear the following legend or a legend similar to the following:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN
WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE COMPANY AN
OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.

(d) Opinion. No Member will transfer any or all of the Acquiror Company Shares
absent an effective registration statement under the Securities Act and
applicable state securities law covering the disposition of such Member’s
Acquiror Company Shares, without first providing the Acquiror Company with an
opinion of counsel (which counsel and opinion are reasonably satisfactory to the
Acquiror Company) to the effect that such transfer will be exempt from the
registration and the prospectus delivery requirements of the Securities Act and
the registration or qualification requirements of any applicable U.S. state
securities laws.

(e) Consent. Each Member understands and acknowledges that the Acquiror Company
may refuse to transfer the Acquiror Company Shares, unless such Member complies
with this Section 3.1.6. Each Member consents to the Acquiror Company making a
notation on



its records or giving instructions to any transfer agent of the Acquiror
Company’s common stock in order to implement the restrictions on transfer of the
Acquiror Company Shares.




-8-



(f) Each Member has sufficient knowledge and experience in finance, securities,
investments and other business matters to be able to protect such Member’s
interests in connection with the transactions contemplated by this Agreement.
Such Member has consulted, to the extent that it has deemed necessary, with its
tax, legal, accounting and financial advisors concerning its investment in the
Acquiror Company Shares.

(g) Each Member understands the various risks of an investment in the Acquiror
Company Shares and can afford to bear such risks for an indefinite period of
time, including, without limitation, the risk of losing Member’s entire
investment in the Acquiror Company Shares.


 


(h) Each Member has had access to the Acquiror Company’s publicly filed reports.
Each Member has been furnished during the course of the transactions
contemplated by this Agreement with all other public information regarding the
Acquiror Company that such Member has requested and all such public information
is sufficient for such Member to evaluate the risks of investing in the Acquiror
Company Shares.

(i) Each Member has been afforded the opportunity to ask questions of and
receive answers concerning the Acquiror Company and the terms and conditions of
the issuance of the Acquiror Company Shares.

 

(j) The Members are not relying on any representations and warranties concerning
the Acquiror Company made by the Acquiror Company or any officer, employee or
agent of the Acquiror Company, other than those contained in this Agreement.

 


(k) Each Member is acquiring the Acquiror Company Shares for such Member’s own
account, for investment and not for distribution or resale to others.

 


(l) Each Member represents that the address furnished by such Member in Exhibit
A is such Member’s principal residence if he is an individual or its principal
business address if it is a corporation or other entity.

(m) Each Member understands and acknowledges that the Acquiror Company Shares
have not been recommended by any federal or state securities commission or
regulatory authority, that the foregoing authorities have not confirmed the
accuracy or determined the adequacy of any information concerning the Acquiror
Company that has been supplied to such Member and that any representation to the
contrary is a criminal offense.

(n) Each Member acknowledges that the representations, warranties and agreements
made by such Member herein shall survive the execution and delivery of this
Agreement and the purchase of the Acquiror Company Shares.




-9-




SECTION IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Acquiror Company as of the date
hereof and as of the Closing Date as follows:

4.1 Organization and Qualification. The Company is duly incorporated and validly
existing under the laws of the State of Utah, has all requisite authority and
power, governmental licenses, authorizations, consents and approvals to carry on
its business as presently conducted and as contemplated to be conducted, to own,
hold and operate its properties and assets as now owned, held and operated by
it, to enter into this Agreement, to carry out the provisions hereof, except
where the failure to be so organized, existing and in good standing or to have
such authority or power will not, in the aggregate, cause a Material Adverse
Effect. The Company is duly qualified, licensed or domesticated as a foreign
corporation in good standing in each jurisdiction wherein the nature of its
activities or its properties owned or leased makes such qualification, licensing
or domestication necessary, except where the failure to be so qualified,
licensed or domesticated will not have a Material Adverse Effect.

4.2 Organizational Documents. True, correct and complete copies of the
Organizational Documents of the Company have been delivered to the Acquiror
Company prior to the execution of this Agreement, and no action has been taken
to amend or repeal such Organizational Documents. The Company is not in
violation or breach of any of the provisions of its Organizational Documents,
except for such violations or breaches as would not have a Material Adverse
Effect.

4.3 Authorization and Validity of this Agreement. The execution and performance
of this Agreement has been duly authorized by all necessary action, does not
require from the Board or Members of the Company any consent or approval that
has not been validly and lawfully obtained, requires no authorization, consent,
approval, license, exemption of or filing or registration with any court or
governmental department, commission, board, bureau, agency or instrumentality of
government that has not been validly and lawfully obtained, filed or registered,
as the case may be, except for those that, if not obtained or made would not
have a Material Adverse Effect.

4.4 No Violation. None of the execution, delivery or performance by the Company
of any Transaction Document to which the Company is a party, nor the
consummation by the Company of the transactions contemplated hereby violates any
provision of its Organizational Documents, or violates or conflicts with, or
constitute a default (or an event or condition which, with notice or lapse of
time or both, would constitute a default) under, or result in the termination or
acceleration of, or result in the creation of imposition of any material Lien
under, any material agreement or instrument to which the Company is a party or
by which the Company is or will be bound or subject, or violate any laws.

4.5 Binding Obligations. Assuming each such agreement and instrument has been
duly and validly authorized, executed and delivered by the other Parties
thereto, all agreements or instruments contemplated hereby to which the Company
is a party, have been duly authorized, executed and delivered by the Company and
are the legal, valid and binding Agreement of the Company and is enforceable
against the Company in accordance with its terms, except as such enforcement is
limited by general equitable principles, or by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors rights generally.




-10-

 

4.6 Capitalization and Related Matters.

4.6.1   Capitalization. The fully paid membership interests, accounting for 100%
ownership in the Company, are detailed in Exhibit A. There are no outstanding or
authorized options, warrants, calls, subscriptions, rights (including any
preemptive rights or rights of first refusal), agreements or commitments of any
character obligating the Company to issue any preferred equity or any other
equity ownership of the Company. All issued and outstanding Company Units are
duly authorized, validly issued, fully paid and nonassessable and have not been
issued in violation of any preemptive or similar rights.

4.6.2   No Redemption Requirements. There are no outstanding contractual
obligations (contingent or otherwise) of the Company to retire, repurchase,
redeem or otherwise acquire any outstanding Company Units or other equity of, or
other ownership interests in, the Company or to provide funds to or make any
investment (in the form of a loan, capital contribution or otherwise) in any
other entity.

4.6.3   Duly Authorized. The issuance of the Company Units has been duly
authorized, and the Company Units have been validly issued and are fully paid
and nonassessable.

4.7 Members. Exhibit A contains a true and complete list of the names and
addresses of the record and beneficial holders of all of the outstanding
membership interests. Except as expressly provided in this Agreement or as set
forth on a Schedule hereto, no holder of Company Units or any other security of
the Company or any other Person is entitled to any preemptive right, right of
first refusal or similar right as a result of the issuance of the Company Units
or otherwise. There is no voting trust, agreement or arrangement among any of
the Members of any capital stock of the Company affecting the exercise of the
voting rights of any such capital stock.

4.8 Compliance with Laws and Other Instruments. Except as would not have a
Material Adverse Effect, the business and operations of the Company have been
and are being conducted in accordance with all applicable foreign, federal,
state and local laws, rules and regulations and all applicable orders,
injunctions, decrees, writs, judgments, determinations and awards of all courts
and governmental agencies and instrumentalities. Except as would not have a
Material Adverse Effect, the Company is not, or is alleged to be, in violation
of, or (with or without notice or lapse of time or both) in default under, or in
breach of, any term or provision of its Organizational Documents or of any
indenture, loan or credit agreement, note, deed of trust, mortgage, security
agreement or other material agreement, lease, license or other instrument,
commitment, obligation or arrangement to which the Company is a party or by
which the Company’s properties, assets or rights are bound or affected. To the
knowledge of the Members, no other party to any material contract, agreement,
lease, license, commitment, instrument or other obligation to which the Company
is a party is (with or without notice or lapse of time or both) in default
thereunder or in breach of any term thereof. The Company is not subject to any
obligation or restriction of any kind or character, nor is there, to the
knowledge of the Members, any event or circumstance relating to the Company that
materially and adversely affects in any way its business, properties, assets or
prospects or that would prevent or make burdensome its performance of or
compliance with all or any part of this Agreement or the consummation of the
transactions contemplated hereby or thereby.




-11-

 

4.9 Certain Proceedings. There is no pending Proceeding that has been commenced
against the Company and that challenges, or may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the transactions
contemplated in this Agreement. To the Members’ knowledge, no such Proceeding
has been threatened.

4.10 No Brokers or Finders. No person has, or as a result of the transactions
contemplated herein will have, any right or valid claim against the Company for
any commission, fee or other compensation as a finder or broker, or in any
similar capacity, and the Members will indemnify and hold the Acquiror Company
harmless against any liability or expense arising out of, or in connection with,
any such claim.

4.11 Absence of Undisclosed Liabilities. Except as set forth in the Transaction
Documents, the Company does not have any material debt, obligation or liability
(whether accrued, absolute, contingent, liquidated or otherwise, whether due or
to become due, whether or not known to the Members) arising out of any
transaction entered into at or prior to the Closing Date or any act or omission
at or prior to the Closing Date, except to the extent set forth on or reserved
against on the Company Balance Sheet, incurred in the ordinary course of
business or incurred in connection with the transactions contemplated in the
Transaction Documents. The Company Balance Sheet provides a true and fair view
of the assets and liabilities (whether accrued, absolute, contingent, liquidated
or otherwise, whether due or to become due, whether or not known to the Members)
as at December 31, 2018, in all material respects. The Company has not changed
its method of accounting or the accounting principles or practices used in
preparation of the Company Balance Sheet.

4.12  Changes. Except as set forth in the Transaction Documents, the Company has
not, since December 31, 2018:

4.12.1   Ordinary Course of Business. Conducted its business or entered into any
transaction other than in the usual and ordinary course of business, except for
the Transaction Documents.

4.12.2   Adverse Changes. Suffered or experienced any change in, or affecting,
its condition (financial or otherwise), properties, assets, liabilities,
business, operations, results of operations or prospects other than changes,
events or conditions in the usual and ordinary course of its business, none of
which would have a Material Adverse Effect;

4.12.3   Loans. Made any loans or advances to any Person;

4.12.4   Liens. Created or permitted to exist any material Lien on any material
property or asset of the Company, other than Permitted Liens;

4.12.5   Material Company Contracts. Terminated or modified any Material Company
Contract, except for termination upon expiration in accordance with the terms
thereof;





-12-




4.12.6   Claims. Released, waived or cancelled any claims or rights relating to
or affecting the Company, except in the ordinary course of business or in
connection with the Transaction Documents and the transactions contemplated
thereby;

4.12.7   Discharged Liabilities. Paid, discharged or satisfied any claim,
obligation or liability in excess of US $15,000 in the aggregate, except for
liabilities incurred prior to the date of this Agreement in the ordinary course
of business or in connection with the Transaction Documents and the transaction
contemplated thereby;

4.12.8   Indebtedness. Created, incurred, assumed or otherwise become liable for
any Indebtedness in excess of US $10,000 in the aggregate, except in the
ordinary course of business or in connection with the Transaction Documents and
the transactions contemplated thereby;

4.12.9   Guarantees. Guaranteed or endorsed any obligation or net worth of any
Person;

4.12.10   Acquisitions. Acquired the capital stock or other securities or any
ownership interest in, or any assets of, any other Person;

4.12.11   Agreements. Except as set forth in the Transaction Documents, entered
into any agreement, or otherwise obligated itself, to do any of the foregoing.

4.13 Material Company Contracts. The Company has made available to the Acquiror
Company, prior to the date of this Agreement, true, correct and complete copies
of each written Material Company Contract, including each amendment, supplement
and modification thereto. Each Material Company Contract is a valid and binding
agreement of the Company that is party thereto, except as such enforcement is
limited by general equitable principles, or by bankruptcy, insolvency and other
similar Laws affecting the enforcement of creditors rights generally, and is in
full force and effect.

4.14 Tax Returns and Audits.

4.14.1   Tax Returns. The Company has filed all Tax Returns required to be filed
by or on behalf of the Company and has paid all Taxes that the Company is
required to have been paid (whether or not reflected on any Tax Return). (a) no
Governmental Authority in any jurisdiction has made a claim, assertion or threat
to Company that the Company is or may be subject to taxation by such
jurisdiction; (b) there are no Liens with respect to Taxes on the Company’s
property or assets other than Permitted Liens; and (c) there are no Tax rulings,
requests for rulings, or closing agreements relating to the Company for any
period (or portion of a period) that would affect any period after the date
hereof.

4.14.2   No Disputes. To the knowledge of the Members, there is no pending
audit, examination, investigation, dispute, proceeding or claim with respect to
any Taxes of the Company, nor is any such claim or dispute pending or
contemplated.

4.15 Material Assets. The financial statements of the Company provided to
Acquiring Company set forth the material properties and assets (real and
personal) owned or leased by the Company. A list of all assets of the Company is
attached as Exhibit D. Unless noted otherwise on Exhibit D, the Company has good
and marketable title to all of the assets identified in Exhibit D, free and
clear of all title defects, liens, restrictions, claims, charges, security
interests, or other encumbrances of any nature whatsoever, including any
mortgages, leases, chattel mortgages, conditional sales contracts, collateral
security arrangements, or other title or interest retention arrangements.




-13-






4.16 Litigation; Orders. There is no Proceeding (whether federal, state, local
or foreign) pending or, to the knowledge of the Members, threatened against or
affecting the Company or the Company properties, assets, business or employees.
To the knowledge of the Members, there is no fact that might result in or form
the basis for any such Proceeding. The Company is not subject to any Orders.

4.17 Intellectual Property.

4.17.1   To the knowledge of the Members, the Company owns or has licenses for,
and in any event possesses sufficient and legally enforceable rights with
respect to, all Intellectual Property that is used, exercised, or exploited
(“Used”) in its business as currently conducted or proposed to be conducted (the
“Company Intellectual Property”). No Company Intellectual Property (excluding
Intellectual Property licensed to the Company on a nonexclusive basis) was
conceived or developed directly or indirectly with or pursuant to government
funding or a government contract. To the knowledge of the Members, the Company
Intellectual Property and the Company’s use of such Company Intellectual
Property does not infringe or misappropriate any proprietary or intellectual
property rights of any third party (“Infringement”). The Company has not
received any communication alleging or suggesting that or questioning whether
the Company has been or may be (whether in its current or proposed business or
otherwise) engaged in, liable for or contributing to any Infringement.

4.17.2   There is, to the knowledge of the Members, no unauthorized Use,
disclosure, infringement or misappropriation of any of the Company Intellectual
Property by any third party, including any employee, former employee, contractor
or former contractor of the Company. The Company has not indemnified any third
party against infringement of any third party Intellectual Property rights.

4.17.3   The Company has taken commercially reasonable steps to protect and
preserve the confidentiality of the Company’s trade secrets that are not
otherwise disclosed in published patents or patent applications or registered
copyrights (the “Company Confidential Information”).

4.17.4   To the Members’ knowledge, the Company is not using without
authorization or permission (i) any inventions of any of its past or present
employees or past or present contractors made prior to or outside the scope of
their employment by the Company or (ii) any confidential information or trade
secrets of any former employer of any such person.

4.17.5. Exhibit D includes a true and accurate list of all Intellectual Property
(i) owned by the Company and (ii) Used by the Company.




-14-




4.18 Stock Option Plans; Employee Benefits.

4.18.1 The Company has no stock option plans providing for the grant by the
Company of stock options to directors, officers or employees.

4.18.2  The Company will provide a disclosure as part of the Transaction
Documents listing any employee benefit plans, defined compensation plans, or
arrangements covering their present and former employees or providing benefits
to such persons in respect of services provided the Company.

4.19 Environmental and Safety Matters. Except as would not have a Material
Adverse Effect:

4.19.1   The Company has at all times been and is in compliance with all
Environmental Laws applicable to such companies.

4.19.2   There are no Proceedings pending or threatened against the Company
alleging the violation of any Environmental Law or Environmental Permit
applicable to tbe Company or alleging that the Company is a potentially
responsible party for any environmental site contamination.

4.20 Title to and Condition of Properties. The Company owns no real property,
and holds under valid leases or other rights to use all real property, plants,
machinery and equipment necessary for the conduct of the business of the Company
as presently conducted, except where the failure to own or hold such property,
plants, machinery and equipment would not have a Material Adverse Effect on the
Company.

4.21 Due Diligence Documents. The Company has made available to the Acquiror
Company, true, correct and complete copies of the Due Diligence Documents as
they related to the Company, including each amendment, supplement and
modification thereto.

SECTION V

REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR COMPANY

The Acquiror Company represents and warrants to the Members and the Company as
of the date hereof and as of the Closing Date as follows:

5.1 Organization and Qualification. The Acquiror Company is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, has all requisite authority and power (corporate and other),
governmental licenses, authorizations, consents and approvals to carry on its
business as presently conducted and to own, hold and operate its properties and
assets as now owned, held and operated by it, except where the failure to be so
organized, existing and in good standing, or to have such authority and power,
governmental licenses, authorizations, consents or approvals would not have a
Material Adverse Effect. The Acquiror Company is duly qualified, licensed or
domesticated as a foreign corporation in good standing in each jurisdiction
wherein the nature of its activities or its properties owned, held or operated
makes such qualification, licensing or domestication necessary, except where the
failure to be so duly qualified, licensed or domesticated and in good standing
would not have a Material Adverse Effect.




-15-




5.2 Authorization. The Acquiror Company has all requisite authority and power
(corporate and other), governmental licenses, authorizations, consents and
approvals to enter into this Agreement and each of the Transaction Documents to
which the Acquiror Company is a party, to consummate the transactions
contemplated by this Agreement and each of the Transaction Documents to which
the Acquiror Company is a party and to perform its obligations under this
Agreement and each of the Transaction Documents to which the Acquiror Company is
a party. The execution, delivery and performance by the Acquiror Company of this
Agreement and each of the Transaction Documents to which the Acquiror Company is
a party have been duly authorized by all necessary corporate action and do not
require from the Acquiror Company Board or the stockholders of the Acquiror
Company any consent or approval that has not been validly and lawfully obtained.
The execution, delivery and performance by the Acquiror Company of this
Agreement and each of the Transaction Documents to which the Acquiror Company is
a party requires no authorization, consent, approval, license, exemption of or
filing or registration with any Governmental Authority or other Person, other
than filings required by the Commission for transactions of the type
contemplated by this Agreement.

5.3 No Violation.  None of the execution, delivery or performance by the
Acquiror Company of this Agreement or any Transaction Document to which the
Acquiror Company is a party, nor the consummation by the Acquiror Company of the
transactions contemplated hereby will (a) violate any provision of its
Organizational Documents, (b) violate or conflict with, or constitute a default
(or an event or condition which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination or acceleration of, or
result in the creation of imposition of any material Lien under, any material
agreement or instrument to which the Acquiror Company is a party or by which the
Acquiror Company is or will be bound or subject, or violate any laws, (c)
contravene, conflict with, or result in a violation of, any Law or Order to
which the Acquiror Company, or any of the properties or assets owned or used by
the Acquiror Company, may be subject; or (d) contravene, conflict with, or
result in a violation of, the terms or requirements of, or give any Governmental
Authority the right to revoke, withdraw, suspend, cancel, terminate or modify,
any licenses, permits, authorizations, approvals, franchises or other rights
held by the Acquiror Company or that otherwise relate to the business of, or any
of the properties or assets owned or used by, the Acquiror Company, except, in
the case of clause (b), (c), or (d), for any such contraventions, conflicts,
violations, or other occurrences as would not have a Material Adverse Effect.

5.4 Binding Obligations. Assuming this Agreement and the Transaction Documents
have been duly and validly authorized, executed and delivered by the parties
thereto other than the Acquiror Company, this Agreement and each of the
Transaction Documents to which the Acquiror Company is a party are duly
authorized, executed and delivered by the Acquiror Company and constitutes the
legal, valid and binding obligations of the Acquiror Company, enforceable
against the Acquiror Company in accordance with their respective terms, except
as such enforcement is limited by general equitable principles, or by
bankruptcy, insolvency and other similar Laws affecting the enforcement of
creditors rights generally.




-16-




SECTION VI

CONDITIONS PRECEDENT OF THE ACQUIROR COMPANY

The Acquiror Company’s obligation to acquire the Company Units and to take the
other actions required to be taken by the Acquiror Company at the Closing Date
is subject to the satisfaction, at or prior to the Closing Date, of each of the
following conditions (any of which may be waived by the Acquiror Company, in
whole or in part):

6.1 Accuracy of Representations. The representations and warranties of the
Members and the Company set forth in this Agreement or in any Schedule or
certificate delivered pursuant hereto that are not qualified as to materiality
shall be true and correct in all material respects as of the date of this
Agreement except to the extent a representation or warranty is expressly limited
by its terms to another date and without giving effect to any supplemental
Schedule. The representations and warranties of the Members set forth in this
Agreement or in any Schedule or certificate delivered pursuant hereto that are
qualified as to materiality shall be true and correct in all respects as of the
date of this Agreement, except to the extent a representation or warranty is
expressly limited by its terms to another date and without giving effect to any
supplemental Schedule.

6.2 Performance by the Company and Members.

6.2.1   All of the covenants and obligations that the Members are required to
perform or to comply with pursuant to this Agreement (considered collectively),
and each of these covenants and obligations (considered individually), must have
been duly performed and complied with in all material respects.

6.2.2   Each document required to be delivered by the Members pursuant to this
Agreement must have been delivered.

6.2.3 Each of the Members enter into an. Eighteen month noncompete in
substantially the same form as attached hereto as Exhibit E.

 

6.3 No Force Majeure Event. There shall not have been any delay, error, failure
or interruption in the conduct of the business of the Company, or any loss,
injury, delay, damage, distress, or other casualty, due to force majeure
including but not limited to (a) acts of God; (b) fire or explosion; (c) war,
acts of terrorism or other civil unrest; or (d) national emergency.

6.4 Consents. All material consents, waivers, approvals, authorizations or
orders required to be obtained, and all filings required to be made, by the
Company and/or the Members for the authorization, execution and delivery of this
Agreement and the consummation by them of the transactions contemplated by this
Agreement, shall have been obtained and made by the Company or the Members, as
the case may be, except where the failure to receive such consents, waivers,
approvals, authorizations or orders or to make such filings would not have a
Material Adverse Effect on the Company or the Acquiror Company.

6.5 Documents. The Members must deliver to the Acquiror Company at the Closing
(i)  certificates evidencing the number of Company Units held by each Member (as
set forth on Exhibit B), along with executed transfer forms transferring such
Company Units to the Acquiror Company together with a certified copy of a Board
resolution of the Company approving the registration of the transfer of such
Company Units, and (ii) each of the Transaction Documents to which the Company
and/or the Members is a party, duly executed.




-17-






6.6 No Proceedings. There must not have been commenced or threatened against the
Acquiror Company, the Company or any Member, or against any Affiliate thereof,
any Proceeding (which Proceeding remains unresolved as of the Closing Date) (a)
involving any challenge to, or seeking damages or other relief in connection
with, any of the transactions contemplated by this Agreement, or (b) that may
have the effect of preventing, delaying, making illegal, or otherwise
interfering with any of the transactions contemplated by this Agreement.

6.7 No Due Diligence Termination.  The Acquiror Company shall not have
terminated this Agreement or be deemed to have terminated this Agreement during
the Due Diligence Period as described in Section 2.4 hereto.

6.8 Final Payment. Payment of the Final Payment is subject to the terms and
conditions set forth in Section 2.1.3.

 

SECTION VII

CONDITIONS PRECEDENT OF THE MEMBERS

The Members’ obligation to transfer the Company Units and to take the other
actions required to be taken by the Members in advance of or at the Closing Date
are subject to the satisfaction, at or prior to the Closing Date, of each of the
following conditions (any of which may be waived by the Members jointly, in
whole or in part):

7.1 Accuracy of Representations. The representations and warranties of the
Acquiror Company set forth in this Agreement or in any Schedule or certificate
delivered pursuant hereto that are not qualified as to materiality shall be true
and correct in all material respects as of the date of this Agreement except to
the extent a representation or warranty is expressly limited by its terms to
another date and without giving effect to any supplemental Schedule. The
representations and warranties of the Acquiror Company and Members set forth in
this Agreement or in any Schedule or certificate delivered pursuant hereto that
are qualified as to materiality shall be true and correct in all respects as of
the date of this Agreement, except to the extent a representation or warranty is
expressly limited by its terms to another date and without giving effect to any
supplemental Schedule.

7.2 Performance by the Acquiror Company.

7.2.1   All of the covenants and obligations that the Acquiror Company are
required to perform or to comply with pursuant to this Agreement (considered
collectively), and each of these covenants and obligations (considered
individually), must have been performed and complied with in all respects,
including, without limitation, the actions relating to the directors of the
Acquiror Company.




-18-




7.2.2   Each document required to be delivered by the Acquiror Company pursuant
to this Agreement must have been delivered.

7.3 No Force Majeure Event. There shall not have been any delay, error, failure
or interruption in the conduct of the business of the Acquiror Company, or any
loss, injury, delay, damage, distress, or other casualty, due to force majeure
including but not limited to (a) acts of God; (b) fire or explosion; (c) war,
acts of terrorism or other civil unrest; or (d) national emergency.

7.4 Consents. All material consents, waivers, approvals, authorizations or
orders required to be obtained, and all filings required to be made, by the
Acquiror Company for the authorization, execution and delivery of this Agreement
and the consummation by it of the transactions contemplated by this Agreement,
shall have been obtained and made by the Acquiror Company, except where the
failure to receive such consents, waivers, approvals, authorizations or orders
or to make such filings would not have a Material Adverse Effect on the Company
or the Acquiror Company.

7.5 Documents. The Acquiror Company must have caused each of the Transaction
Documents to which the Acquiror Company is a party, duly executed to be
delivered to the Members.

7.6 No Proceedings. Since the date of this Agreement, there must not have been
commenced or threatened against the Acquiror Company, the Company or any Member,
or against any Affiliate thereof, any Proceeding (which Proceeding remains
unresolved as of the date of this Agreement) (a) involving any challenge to, or
seeking damages or other relief in connection with, any of the transactions
contemplated hereby, or (b) that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with any of the transactions
contemplated hereby.

 

SECTION VIII

GENERAL PROVISIONS

8.1 Expenses. Except as otherwise expressly provided in this Agreement, each
party shall be responsible for its expenses incurred in connection with the
preparation, execution, and performance of this Agreement and the transactions
contemplated by this Agreement, including all fees and expenses of agents,
representatives, counsel, and accountants.

8.2 Public Announcements. The Acquiror Company will, if required, file a Current
Report on Form 8-K disclosing the consummation of the transactions consummated
on the Closing. Prior to the Closing Date, the Company and the Acquiror Company
shall consult with each other in issuing any other press releases or otherwise
making public statements or filings and other communications with the Commission
or any regulatory agency or stock market or trading facility with respect to the
transactions contemplated hereby and neither party shall issue any such press
release or otherwise make any such public statement, filings or other
communications without the prior written consent of the other, which consent
shall not be unreasonably withheld or delayed, except that no prior consent
shall be required if such disclosure is required by law, in which case the
disclosing party shall provide the other party with prior notice of such public
statement, filing or other communication and shall incorporate into such public
statement, filing or other communication the reasonable comments of the other
party.




-19-






8.3 Confidentiality.

8.3.1   Subsequent to the date of this Agreement, the Acquiror Company, the
Members and the Company will maintain in confidence, and will cause their
respective directors, officers, employees, agents, and advisors to maintain in
confidence, any written, oral, or other information obtained in confidence from
another party in connection with this Agreement or the transactions contemplated
by this Agreement, unless (a) such information is already known to such party or
to others not bound by a duty of confidentiality or such information becomes
publicly available through no fault of such party, (b) the use of such
information is necessary or appropriate in making any required filing with the
Commission, or obtaining any consent or approval required for the consummation
of the transactions contemplated by this Agreement, or (c) the furnishing or use
of such information is required by or necessary or appropriate in connection
with legal proceedings.

8.3.2   In the event that any party is required to disclose any information of
another party pursuant to clause (b) or (c) of Section 8.3.1, the party
requested or required to make the disclosure (the “disclosing party”) shall
provide the party that provided such information (the “providing party”) with
prompt notice of any such requirement so that the providing party may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Section 9.3. If, in the absence of a protective order or
other remedy or the receipt of a waiver by the providing party, the disclosing
party is nonetheless, in the opinion of counsel, legally compelled to disclose
the information of the providing party, the disclosing party may, without
liability hereunder, disclose only that portion of the providing party’s
information which such counsel advises is legally required to be disclosed,
provided that the disclosing party exercises its reasonable efforts to preserve
the confidentiality of the providing party’s information, including, without
limitation, by cooperating with the providing party to obtain an appropriate
protective order or other relief assurance that confidential treatment will be
accorded the providing party’s information.

8.3.3   If the transactions contemplated by this Agreement are not consummated,
each party will return or destroy as much of such written information as the
other party may reasonably request.

8.3.4   Nothing contained herein will affect the continued effectiveness of the
Confidentiality Agreement previously executed by Acquiror Company and the
Company.

8.4 Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (a)
delivered by hand (with written confirmation of receipt), (b) sent by telecopier
(with written confirmation of receipt), or (c) when received by the addressee,
if sent by a nationally recognized overnight delivery service (receipt
requested), in each case to the appropriate addresses and telecopier numbers set
forth below (or to such other addresses and telecopier numbers as a party may
designate by written notice to the other parties):




-20-





If to Acquiror Company:

Predictive Technology Group, Inc.

Attn: President

2735 Parleys Way, Suite 205

Salt Lake City, Utah 84109

    

If to the Company:




Taueret Laboratories, LLC

Attn: President

2749 E Parleys Way, Suite 100

Salt Lake City, Utah 84109




If to the Members




To the Members at the address set forth in Exhibit A hereto.

with a copy to:




Kenneth Ward

PO Box 17654

Salt Lake City, Utah 84117







8.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Utah with respect to contracts made and
to be fully performed therein, without regard to the conflicts of laws
principles thereof. The parties hereto hereby agree that any suit or proceeding
arising under this Agreement, or in connection with the consummation of the
transactions contemplated hereby, shall be brought solely in a federal or state
court located in Utah. By its execution hereof, each party hereto consents and
irrevocably submits to the in personam jurisdiction of the federal and state
courts located in Utah and agree that any process in any suit or proceeding
commenced in such courts under this Agreement may be served upon it personally
or by certified or registered mail, return receipt requested, or by Federal
Express or other courier service, with the same force and effect as if
personally served upon the applicable party in Utah and in the city or county in
which such other court is located. The parties hereto each waive any claim that
any such jurisdiction is not a convenient forum for any such suit or proceeding
and any defense of lack of in personam jurisdiction with respect thereto.

8.6 Further Assurances. The parties agree (a) to furnish upon request to each
other such further information, (b) to execute and deliver to each other such
other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

8.7 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.




-21-






8.8 Entire Agreement and Modification. This Agreement amends and restates the
Initial Agreement in its entirety and supersedes all prior agreements between
the parties with respect this Agreement’s subject matter and constitutes (along
with the documents referred to in this Agreement) a complete and exclusive
statement of the terms of the agreement between the parties with respect to its
subject matter. This Agreement may not be amended except by a written agreement
executed by the party against whom the enforcement of such amendment is sought.

8.9 Assignments, Successors, and No Third-Party Rights. No party may assign any
of its rights under this Agreement without the prior consent of the other
parties. Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon, and inure to the benefit of and be enforceable by
the respective successors and permitted assigns of the parties. Nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the parties to this Agreement any legal or equitable right, remedy,
or claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the parties to this Agreement and their successors
and assigns.

8.10 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

8.11 Section Headings, Construction. The headings of Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.

8.12 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original agreement, but all of which taken together shall
constitute one and the same instrument. Execution and delivery of this Agreement
by facsimile transmission (including the delivery of documents in Adobe PDF
format) shall constitute execution and delivery of this Agreement for all
purposes, with the same force and effect as execution and delivery of an
original manually signed copy hereof.

8.13 No Shop. Until the earlier of the Closing Date or the date of termination
of this Agreement, neither the Company nor any Member shall (nor will they
permit any of their respective Affiliates to), directly or indirectly, take any
of the following actions with any Person other than Acquiror Company and its
designees: (i) solicit, encourage, initiate or participate in any negotiations
or discussions with respect to, any offer or proposal to acquire (A) the  




-22-




Company and/or any of its assets or (B) any interest in the Company whether by
merger, purchase of assets, tender offer or otherwise, or effect any such
transaction to the extent such transaction would be consummated prior to the
earlier of the consummation of the transactions contemplated hereby or the
termination of this Agreement, (ii) assist or cooperate with any Person to make
any proposal to purchase any significant interest in the Company or any of the
 Company’s assets, or (iii) enter into any agreement with any Person providing
for the acquisition of the Company or the Company's assets (whether by way of
merger, purchase of assets, tender offer or otherwise).  In the event the
Company or any Member or any of their respective Affiliates shall receive any
offer or proposal, directly or indirectly, of the type referred to in clauses
(i) or (iii) above, Members shall immediately inform Acquiror Company as to any
such offer or proposal and will cooperate with Acquiror Company by furnishing
any information it may reasonably request.

8.14 Lock-Up. The Members agree that, without the prior written consent of the
Acquiror Company, for a period beginning on the date hereof and ending on the
one year anniversary of this Agreement, the Members will not, directly or
indirectly, (1) offer for sale, sell, pledge, or otherwise transfer or dispose
of (or enter into any transaction or device that is designed to, or could be
expected to, result in the transfer or disposition by any person at any time in
the future of) any shares of Acquiror Company Shares acquired by a Member, (2)
enter into any swap or other derivatives transaction that transfers to another,
in whole or in part, any of the economic benefits or risks of ownership of
shares of Acquiror Company Shares, whether any such transaction described in
clause (1) or (2) above is to be settled by delivery of Acquiror Company Shares
or other securities, in cash or otherwise, or (3) publicly disclose the
intention to do any of the foregoing for a period commencing on the date hereof
and ending on the one year anniversary of the date of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




-23-




COUNTERPART SIGNATURE PAGE




IN WITNESS WHEREOF, the parties have executed and delivered this Securities
Purchase Agreement as of the date first written above.

Acquiror Company:

 

Predictive Technology Group, Inc.

 

Signed: /s/ Bradley C. Robinson

Printed name: Bradley C. Robinson

Title: CEO/President

 

Taueret Laboratories, L.L.C.

 

Signed: Allen Ward

Printed name: Allen Ward

Title: President

    

 





-24-







COUNTERPART SIGNATURE PAGE FOR MEMBERS

IN WITNESS WHEREOF, the undersigned Member has executed and delivered this
Securities Purchase Agreement as of the date first written above.

Member

 

Signed: Kenneth Ward

Printed name: Kenneth Ward

Title: Trustee, Kenneth Ward Revocable Trust

 

Signed: /s/Lesa Nelson

Printed name: Lesa Nelson

Title: COO

 

Signed: /s/Allen Ward

Printed name: Allen Ward

Title: President, Member

 

Signed: /s/ Linda Gould

Printed name: Linda Gould

Title: VP Business Affairs

 

Signed: /s/ Kathleen Brown

Printed name: Kathleen Brown

Title: Member

    





-25-







EXHIBIT A

Members







Name and Address of Member

KENNETH WARD REVOCABLE TRUST

P.O. BOX 17654

SALT LAKE CITY, UT 84117




LESA NELSON

3246 BIG SPRUCE WAY

PARK CITY, UT 84098




ALLEN WARD

PO BOX 9515

SALT LAKE CITY, UT 84109




LINDA F. GOULD

P.O. BOX 17654

SALT LAKE CITY, UT 84117




KATHLEEN BROWN

4413 NW 67TH AVENUE

CORAL SPRINGS, FL 33067







A-1




EXHIBIT B

Company Units and Acquiror Company Consideration to be Exchanged










Member

 

 

 

Percentage Interest to be Delivered by Member




 

Consideration to be Paid to Member







Payment at Closing*










Final Payment**

Kenneth Ward Revocable Trust

70.6108%

$6,882,999.56

$847,329.60

$6,035,670

Lesa Nelson

15.4054%

$1,501,687.58

$184,864.80

$1,316,823

Allen Ward

6.8000%

$662,850.40

$81,600.00

$581,250

Linda Gould

4.1081%

$400,449.37

$49,297.20

$351,152

Kathleen Brown

3.0757%

$299,813.08

$36,908.40

$262,905

 

* May be paid in cash or Acquiror Company Shares, at the election of Acquiror
Company.

** To be paid in cash.   








B-1




EXHIBIT C

(DESCRIPTION OF PREECLAMPSIA IP)




·Patents covering potential predictive markers of preeclampsia (3 provisional, 1
utility patent application)

·Cardio-Vascular Risk Assessment Screen for preeclampsia test design

·Any new development and/or research data relating to preeclampsia





C-1










EXHIBIT D

List of Taueret Assets

Working Capital

Cash and equivalents at closing date less short-term liabilities

Investments

None

Lab Equipment

Thermo Fisher ION Torrent S5 Prime System Sequencer w/ Server [Lien/debt notice:
$61,930.66 owed on equipment lease ($1 buyout) as of 01/01/19 | $170,000
original equipment value on 06/08/18]

Thermo Fisher ION Torrent Proton Sequencer w/ Server

Thermo Fisher ION Torrent ION CHEF

(1) Perkin Elmer Chemagic MSM1 Automated Extraction

(2)  Biomek Liquid Handler Robot

(2)  Thermo Fisher GeneChip Scanner Systems w/ Additional (2) Fluidics Stations

Thermo Fisher 7900HT Fast Real-Time PCR System

(13) 9700 Gene Amp PCR Systems

Thermo Fisher NanoDrop One

Agilent 2100 Bioanalyzer

(Various) Centrifuges

(Various) Freezers, Dairy Cases & Refrigerators

Lab hoods / supporting equipment

Various small equipment valued under $7,500 FMV, detail available upon request

Major Thermo Fisher lab equipment is protected under warranty or active service
contract, with installation or planned maintenance performed within the last
calendar year

IT Equipment & Software

LIMS Software, Including Development

Network, Servers, Storage, Firewalls, Switches and Ancillary Equipment

Workstations, Laptops, Personal Computers

Various small equipment valued under $7,500 FMV, detail available upon request

Furniture / Storage

Lab Furnishings/Benches and Storage

Cubicles, Desks, Filing Cabinets, Chairs

Major Leasehold Improvements

Electrical and Emergency Power Infrastructure

IT and Networking Infrastructure

Water Treatment System and Access Points

A/C Systems – Freezer Room and Server Room

Lab Consumables

Preeclampsia Intellectual Property

Patents covering potential predictive markers of preeclampsia (3 provisional, 1
utility patent application)

Cardio-Vascular Risk Assessment Screen for preeclampsia test design




COMPANY MAKES NO REPRESENTATIONS OR WARRANTIES (A) AS TO THE FUTURE REVENUE,
PROFITABILITY OR SUCCESS OF THE PREECLAMPSIA INTELLECTUAL PROPERTY, (B) AS TO
THE ACTUAL OR LIKELY SCOPE OF CLAIMS, IF ANY, THAT MAY ISSUE FROM PATENTS FILLED
FOR THE INTELLECTUAL PROPERTY.

Accreditations and Licenses

CAP (7207154) /CLIA (46D1077919)

Laboratory State Licenses (California, Florida, Maryland, Pennsylvania, and
Rhode Island)

Laboratory Protocols and Procedures

Quality System

Test Protocols

Laboratory Documentation and Records





 D-1







EXHIBIT E

Form of Noncompete Agreement

THIS NON-COMPETE AGREEMENT (the "Agreement") is made as of this __ day of
________, 2019, (the “Effective Date”) by and between PREDICTIVE TECHNOLOGY
GROUP, INC., a Nevada corporation ("Company"), and ___________________, a
__________ ("Executive").




WHEREAS, Company and Taueret Laboratories, L.L.C. entered into a Securities
Purchase Agreement, effective the 1st day of January, 2019 (the “Purchase
Agreement”), pursuant to which, among other things, the Company may acquire the
outstanding equity securities of Taueret Laboratories, L.L.C.; and

 

WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the transactions contemplated by the Purchase Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

 

1. Covenant Not to Compete. Executive undertakes and agrees as follows:

 

FOR A PERIOD OF EIGHTEEN (18) MONTHS FROM THE DATE HEREOF, EXECUTIVE MAY NOT
COMPETE WITH COMPANY IN THE UNITED STATES, BY ENGAGING IN THE BUSINESS OF
RESEARCH, DEVELOPMENT AND/OR COMMERCIALIZATION OF GENETIC PROGNOSTIC AND/OR
DIAGNOSTIC TESTS IN THE FIELD OF WOMEN’S HEALTH. IN ADDITION, DURING SAID
EIGHTEEN (18) MONTH PERIOD EXECUTIVE AGREES NOT TO INDUCE, ENTICE, HIRE OR
ATTEMPT TO HIRE OR EMPLOY ANY EMPLOYEE OF COMPANY ON THE DATE HEREOF TO ENGAGE
IN ANY SUCH COMPETITIVE BUSINESS. NOTWITHSTANDING THE FOREGOING, THIS COVENANT
NOT TO COMPETE WILL NOT BE EFFECTIVE (i) WITH RESPECT TO ANY WORK THE EXECUTIVE
DOES FOR JUNEAU BIOSCIENCES, LLC OR (ii) IF THE COMPANY ELECTS NOT TO MAKE THE
“FINAL PAYMENT” AS DESCRIBED IN THE SECURITIES PURCHASE AGREEMENT BY AND BETWEEN
THE COMPANY AND THE MEMBERS OF TAUERET LABORATORIES, L.L.C.

 

2. Payment. The consideration for this Agreement is, in part, Executive’s
portion of the consideration payable to the members of Taueret Laboratories,
L.L.C. in connection with the Purchase Agreement.  

 


3. Post Termination Employment. Executive acknowledges that (i) Executive will
be able to earn a livelihood without violating the above restrictions; and (ii)
that Executive’s ability to earn a livelihood without violating such
restrictions is a material condition to Company entering into this Agreement.

 


4. Injunctive Relief. Executive further acknowledges: (i) that compliance with
Section 1 above is necessary to protect the business and goodwill of Company,
and (ii) that a breach of that section will irreparably and continually damage
Company for which money damages may not be adequate.

 


a. Consequently, Executive agrees that, in the event of a breach or a threat to
breach any of these covenants, Company shall be entitled to both (i) a
preliminary or permanent injunction in order to prevent the continuation of such
harm, and (ii) money damages insofar as they can be determined. Nothing in this
Agreement, however, shall be construed to prohibit Company from also pursuing
any other remedy, the parties having agreed that all remedies shall be
cumulative.





 E-1









b.  Without limiting the foregoing, as such money damages for the period of time
during which Executive violates these covenants, Company shall be entitled to
recover the amount of fees, compensation or other remuneration earned by
Executive from any such breach.

 


5. Blue Pencil Provision. The parties have attempted to limit Executive’s right
to compete only to the extent necessary to protect Company from unfair
competition. The parties recognize, however, that reasonable people may differ
in making such a determination. Consequently, the parties hereby agree that if
the duration or geographical extent of, or business activities covered by
Section 1, are in excess of what is valid and enforceable under applicable law,
then such provision shall be construed to cover only that duration, geographical
extent or activities that are valid and enforceable.  Executive acknowledges the
uncertainty of the law in this respect and expressly stipulates that this
Agreement be given the construction which renders its provisions valid and
enforceable to the maximum extent (not exceeding its express terms) possible
under applicable law. Any reduction in the scope of Section 1 shall not be
accompanied by a corresponding reduction in and to the quarterly payments
required by Section 2.  

 


6. Severability. The covenants in this Agreement shall be construed as covenants
independent of one another and as obligations distinct from any other contract
between Executive and Company. Any claim that Executive may have against Company
shall not constitute a defense to enforcement by Company of this Agreement.

 


7. Specific Performance and Consent to Injunctive Relief. Irreparable harm
should be presumed if Executive breaches any covenant in this Agreement. The
faithful observance of all covenants in this Agreement is an essential condition
to this Agreement, and Company is depending upon absolute compliance. Damages
would probably be very difficult to ascertain if Executive breached any covenant
in this Agreement. This Agreement is intended to protect the proprietary rights
of Company in many important ways. In light of these facts, Executive agrees
that any court of competent jurisdiction should immediately enjoin any breach of
this Agreement upon the request of Company.

 


8. Notices. All notices required under this Agreement shall be made in writing
and shall be deemed given when given in the manner described in the Purchase
Agreement.

 


9. Merger. This Agreement merges and supersedes all prior and contemporaneous
agreements, undertakings, covenants, or conditions, whether oral or written,
express or implied, to the extent that they contradict or conflict with the
terms and conditions hereof.

 


10. Choice of Law. This Agreement shall be governed by and enforced under the
laws of the State of Utah applicable to contracts made and performed in Utah.

 


11. Third-Party Benefit

 Nothing in this Agreement, express or implied, is intended to confer upon any
other person any rights, remedies, obligations or liabilities of any nature
whatsoever.

12. Withholding Taxes

 Company may withhold from any benefits payable under this Agreement all
federal, state, city or other taxes as shall be required pursuant to any law or
governmental regulation or ruling.

13. Counterparts. This Agreement and any amendments, waivers, consents,
supplements may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed





 E-2




and delivered shall be deemed an original, but all of which counterparts
together shall constitute but one and the same agreement.  Delivery of an
executed counterpart of this Agreement by telecopy or similar electronic medium
shall be equally as effective as delivery of a manually executed counterpart of
this Agreement.  Any party delivering an executed counterpart of this Agreement
by telecopy or similar electronic medium shall also deliver a manually executed
counterpart of this Agreement; provided that the failure to deliver a manually
executed counterpart shall not affect the validity, enforceability or binding
effect of this Agreement.

 

14. Successors and Assigns.  All the terms and provisions of this Agreement
shall be binding upon, inure to the benefit of and be enforceable by the
respective successors and permitted assigns of the parties hereto, whether so
expressed or not.  This Agreement shall not be assignable by any party hereto
without the written consent of the other, except that Company shall have the
right to assign its rights hereunder to any affiliate of Company, and Company
may assign its rights and obligations hereunder to any third parties succeeding
to all or substantially all of the assets of Company or all or substantially all
of the assets of any division or office of Company, provided, however, that no
such assignment shall relieve Company of any of its obligations hereunder in the
event such acquirer fails to perform such obligations.

 


IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed to be effective on the date first written above.

  

PREDICTIVE TECHNOLOGUY GROUP, INC.










By: _______________________________

Its:

EXECUTIVE










__________________________________










 E-3